DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 are amended. Claims 1-4 are pending.
Status of Previous Rejections

The rejections of Claims 1-2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendment.
The rejections of Claims 1-4 under 35 U.S.C. 103 as being unpatentable over Dong (Journal of Non-Crystalline Solids, 2018, Vol 500, Page 173-180), and further in view of US’082 (US 2009/0242082, hereinafter “US’082”) are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (Journal of Non-Crystalline Solids, 2018, Vol 500, Page 173-180), and further in view of US’082 (US 2009/0242082, hereinafter “US’082”).
Regarding claim 1, Dong teaches a high magnetic flux density soft magnetic Fe-based amorphous alloy containing Fe82.5B15Si2C0.5, Fe83B14Si2C1 and Fe83.5B14Si2C0.5 (Abstract; Fig. 3), which meets the recited amount of Fe, B, Si and C in claim 1. 
Dong does not teach the recited amount of Co. US’082 teaches a high magnetic flux density soft magnetic Fe-based amorphous alloy containing 80-86 at% Fe (0-15% of Fe can be substituted by Co), 10-20 at% B, 1-5 at% Si and 0.02-2 at% C (Abstract; [0030] to [0038]), which is analogous to the alloy of Dong. US’082 discloses that Co improve watt loss value ([0034]). Thus, it would be obvious to one of ordinary skill in the art to incorporate Co as taught by US’082 in the alloy of Dong in order to improve watt loss value as disclosed by US’082. US’082 discloses that 0-15% of Fe can be substituted by Co (Abstract), which overlaps the x amount in claim 1 and thus the recited x amount is a prima facie case of obviousness over Dong in view of US’082. See MPEP 2144.05 I.  
Regarding claim 2, Dong teaches a high magnetic flux density soft magnetic Fe-based amorphous alloy containing Fe82.5B15Si2C0.5, Fe83B14Si2C1 and Fe83.5B14Si2C0.5 (Abstract; Fig. 3), thus B/Si is calculated to be in the range of 7 to 7.5, which meets the recited B/Si in claim 2. 
Regarding claims 3 and 4, Dong discloses that after annealing at a temperature greater than 680 ºC, the alloy has flux density greater than 1.79 (Fig. 7), which meets the limitations recited in claims 3-4.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
The applicants argued that the Examiner does not mention, US’082 further describes in the same paragraph that this improvement in iron loss value is achieved when an iron source containing impurities is used, with B content and Si content being optimized; if the Si content is less than 2% or the B content is less than 12%, the amorphous alloy cannot be stably obtained with this component system, failing to make the iron loss stably 0.10 W/kg or less. Since the soft magnetic Fe-based amorphous alloy of Dong has B content of 14 to 15% and Si content of 2%, when Co is added to the component system containing Fe, B, Si, C of Dong, an amorphous alloy cannot be stably obtained according to the teaching of US’082, .e., the iron loss cannot be stably 0.10 W/kg or less, which is an explicit fail to achieve the above- described improvement. Accordingly, when Co is added to the component system containing Fe, B, Si, and C of the soft magnetic Fe-based amorphous alloy of the invention with B content and Si content being limited to 14 to 16% and 1 to 2%, respectively, an amorphous alloy cannot be stably obtained, explicitly failing to achieve the improvement in the iron loss. In view of the above, a person skilled in the art would never add Co disclosed in US’082 to the soft magnetic Fe-based amorphous alloy of Dong for the purpose of improving the iron loss value. In other words, the present application is not obvious in view of the combination of Dong with US’082.
In response, US’082 discloses that if emphasizing a low watt loss and heat stability, Si is preferably 1 to 10% ([0033]), which overlaps the amount of Si disclosed by Dong. US’082 further discloses that if using an iron source in which impurities are contained, Si is preferably made 2 atm % to 7 atm % and B 12 atm % to 16 atm % in range ([0034]), which overlap the amount of Si and B. US’082 discloses that Co improve watt loss value ([0034]). Thus, it would be obvious to one of ordinary skill in the art to incorporate Co as taught by US’082 in the alloy of Dong in order to improve watt loss value as disclosed by US’082.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733